— Appeal by defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered May 22, 1980, convicting him of attempted rape in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. We have evaluated the contentions of the appellant and are satisfied that the judgment should be affirmed. The proof of guilt is overwhelming. We consider it necessary, however, to indicate our strong condemnation of the prosecutor’s improper remarks during this trial. The prosecutor asked a number of objectionable questions clearly intended only to inflame the jury and commented sarcastically with respect to the defendant’s responses during cross-examination. He also interrupted defense summation with an improper remark. Although the prosecutor’s statements, considered as a whole and in light of the trial court’s curative instructions to the jury, fall short of reversible error, we find it necessary to remind the District Attorney that in seeking to prove a defendant’s guilt, a prosecutor has an obligation to insure that the defendant receives a fair trial and that he must restrain misguided impulses and excessive zeal during cross-examination and summation (see People v Toomer, 87 AD2d 875). Mollen, P. J., Mangano, Brown and Rubin, JJ., concur.